Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of amendments and arguments on 06/25/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending. 
This action is made Final. 
	Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of Ahmed and Zuhars do not teach or suggest in response to a first request sending the plurality of second insights to the first device and applying the second or third insight and if the condition is met they output a notification. 
Response to Arguments
	
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of Fackler has been removed from consideration and Ahmed in view of Zuchars is the new ground of rejection. As to argument the prior art of Ahmed fail to disclose receiving an insight. The Examiner disagrees. As shown below, the present application specification refers to insights as being similar to alarms. To that end, Ahmed expressly teaches configuring alarms and Zuchars expressly teaches sharing configurations. Thus, in combination Ahmed expressly allows configuraiton of alarms and the later allows of saving said configurations and even sharing them. As to the argument that Ahmed does not show “ a scope of the condition”, the profile (Fig. 100) is configured for a specific machine with a specific set of alarms to which the examiner considers the battery of alarms and device used as a scope of the monitored condition. Thus, if the device alarms configured for the patient provide threshold values for a monitored condition, the alarms 

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4. 	Claim 1, 3-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et. al. US. Publication No. 20190320988 filed Apr. 18, 2019 in view of Zuhars et. al. U.S. Publication No. 20080314973 published Dec. 25, 2008.

[0073] As mentioned above, the supervisory application 44 is configured to apply insights to the received medical device data in order to provide user-selected notifications, predictions, etc., of patient status. The insights may include the rule-based streaming analytics algorithms performed by the stream processing module 106 and/or inference engine 110 described above (e.g., waveform analysis and event detection, thereby triggering alerts, detection of surgical phases, flow analysis, triaging algorithms, continuously predictive scoring, patient deterioration scoring, calculate risk indexes, identify early signs of trouble, sepsis prediction, onset of respiratory distress, end-of-case prediction, and clinical decision support). The insights may include artificial intelligence based models, such as machine learning or deep learning models. In general, any algorithm, model, or set of rules that may be applied to the medical device data in order to monitor patient state may be considered an insight. In some examples, particularly where the insight requires a high amount of processing power, the insight may be stored/executed on a cloud based device such as the MDD processing system 12. 
[0074] In some examples, insights may be defined by a user according to a predefined set of parameters and a predefined set of operators and saved as a set of rules. The predefined set of parameters may include all the patient monitoring parameters (including physiological data and machine parameters/settings) that are available to the system (e.g., all the patient monitoring parameters that can be measured, inferred, or otherwise determined from the medical device data). When a parameter is selected (e.g., when a patient monitoring parameter is selected), the user may be presented with a predefined scopes (e.g., timings) to select to limit the insight to specific procedures, timing, etc. Further, when a parameter is selected, the user may be presented with predefined or adjustable thresholds to apply to the parameter. The predefined set of operators may include an "and" operator, an "or" operator, a "while or during" operator, and/or any other suitable operators that allow the user to combine multiple parameters in an insight, or allow the user to select only one parameter for the insight. 
[0075] The rules engine 108 may include resources (e.g., memory and processors) of the edge device 20 allocated to store and apply sets of insight rules, which may be similar to alarms, but may be multi-modal and/or multi-parameter. The insights may be user-customized/defined. 
[0076] The insight rules may be customized by user, and thus the insight rules may define which users (and hence which care provider devices) are to receive which insight notifications. The edge device 20 may distribute medical device data streams to the rules engine 108, and the rules engine 108 may apply the stored insight rules to the incoming streams of medical device data in order to determine if any insight notifications or results should be generated. If an insight notification is to be generated, an insight notification may be generated and sent to the appropriate care provider device(s) via the event notification service 112 and/or cloud gateway 116. 

Based on the intrinsic evidence above, and the plaining meaning of the claims of the term “an insight”, in accordance with MPEP 2111.01 the broadest reasonable interpretation of “an insight” is any rule or model that can be applied to data in order to monitor patient state and where insights are similar to alarms. In this case, an insight function is to monitor 
In regard to Independent claim 1, Ahmed teaches a system, comprising: a computing device storing instructions executable to: 
receive an insight defined by a user, the insight including a function to be applied to medical device one or more patients, the function including and a scope of the condition are met, the condition and the scope defined by the user (See Fig. 19A, Ahmed teaches setting an alarm and threshold limits (Para 51) of a monitored medical parameter. (See 
receive real-time medical device data determined from output from a plurality of medical devices monitoring a plurality of patients (See monitoring hub Fig. 6, for multiple patients (Fig. 8, 14 alarms) (See also Fig. 32-42).  
determine if a set of values of one or more patient monitoring parameters of the medical device data meet the condition and the scope, and if so, output the notification for display on a display operably coupled to a first care provider device associated with the user (See Para 82-83., Fig 4, 11 displays notifications on a first care providers device). See also Para 147 for parameters on whether the alarm should be sent and where each of the alarm notifications are displayed on a tile in the user interface Fig. 20. Ahmed shows the user of the device can set several monitored parameters that can each send notifications to a care provider (See also    
Ahmed shows an alarm can be sent to another clinician (Para 83) but does not 
and responsive to a request from the user, adjust a privacy setting of the insight to allow the insight to be distributed to one or more additional care provider devices associated with other users where the insight is configured to be applied to medical device data of additional patients via the one or more additional care provider devices. 
However, Zuhars teaches a device configuration portable component that can be shared across different hospitals, clinics, facilities and organizations (Para 62) where the configuration data of the device relates to a medical condition (Para 4). Zuhars explains the medical device can be a surgical device or other device (Para 15). Zuhars teaches the configuration can be sent or installed on different devices (Para 20, 25, 28) such as wirelessly or inserted device. Zuhars teaches the configuration data can also device settings of the device (Para 30) and then based on custom configurations the device can store settings, date, time and information for a patient (Para 32). Zuhars teaches the information can be sent to multiple devices (Para 33). Zuhars teaches the modified configuration data from the default to can be stored so that they can be used in subsequent medical procedures (Para 34). Zuhars teaches the configuration data can be used specifically for medical device configuration (Para 37, 39) where the configuration information causes the medical device to be preconfigured with data fields and be populated with stored data (Para 40-43). As stated the configuration data can be a workflow plan or ordered selection of images or a walk through of a procedure (Para 44), thus Zuhars suggests at least an insight as defined by the present application specification. As defined, “a set of rules applied to medical device data to be monitored by a device.” Zuhars teaches the example applied would prepopulate and configure the surgical device before the operation (Para 45). Finally, Zuhars teaches recording the procedure by the surgeon and storing the configuration data (Para 47) and subsequently reaccessed from a database (para 48-50) to be reused on either the same device or another device on the network. Further, as stated in Zuhars the implementation can be on a computer, or other medical device types (Para 55). Zuhars teaches that the application can be extended to other areas such as sharing any type of private information with other people, devices and facilities (Para 62). The combination of Ahmeds user interface to load a profile and configure a device and Zuhars device settings configuration data would result in not only alarm 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ahmed and Zuhars in front of them to share with other users or devices configuration settings of the device for subsequent use. The motivation to combine Ahmed with Zuhars comes from Zuhars to allow users store data for configuring a medical device thereby facilitating the accurate and efficient reconfiguration thereof which improves the accuracy in the configuration of the device and reduces the need to perform reconfiguration of similar devices and allows prior stored workflows for subsequent reuse on devices and patients at the same or other sites. 
With regard to dependent claim 3, Ahmed teaches the system wherein the condition includes a selected patient monitoring parameter value or trend meeting a predetermined relationship relative to a threshold, and wherein the scope includes a timing- or procedure-based limitation on when the condition being met triggers the notification (See Fig.19a-19b and thresholds Para 216, 229, 247, Fig. 37 temperature trend, Fig. 39, with different pulse ox readings with trends). 
With regard to dependent claim 4, Ahmed teaches the system wherein the insight is defined, by the user, as being applicable to only selected one or more patients of the plurality of patients (See Para 247, 249 where the specific profile can be applied to a specific patient.) 
With regard to dependent claim 6, Ahmed teaches the system wherein the instructions are further executable to: receive a second request, from a second care provider device of the one or more additional care provider devices, to view the insight, and in response, send the insight to the second care provider device (See fig. 9-11, 84, where the alarm can be sent to one or more providers).  
With regard to dependent claim 7, Ahmed teaches the system wherein the instructions are further executable to: receive a third request, from the second care provider device, to apply the 
With regard to dependent claim 8, Ahmed teaches the system wherein the instructions are further executable to: receive an alarm from one of the plurality of medical devices; determine if the user has selected to receive the alarm; and if the user has selected to receive the alarm, output an indication of the alarm for display on the display operably coupled to the first care provider device (Para 86-89 and 9-11 the receiver can accept the alarm and clear it). . 
With regard to dependent claim 9, Ahmed teaches the system wherein the alarm indicates that a value of a patient monitoring parameter of medical device data determined from output of the one of the plurality of medical devices has reached a predetermined condition relative to a threshold(See Fig.19a-19b and thresholds Para 216, 229, 247). 
. 
With respect to claims 10-14, claims 10-14 reflect a system comprising substantially similar subject matter as claims absent the privacy setting of claims 1, 3-4, 6-8. Thus claims 10-14 are rejected along the same rationale. Moreover, as stated herein, Ahmed teaches the output of a medical monitoring system can be provided (fig. 7) and one or more functions can be set by the user to output to the device including alarms and monitored values (See Fig.7-103). Moreover notifications can be provided to the device when one or more settings or alarms have been reached (See 11 and 14-109). Further Fig. 19a-19b allow the user to set a first, second, third function (See also fig 100-102 where the user sets other functions). The user can select profiles with preset settings (See Para 247 and 249). The settings can be for an anesthesia delivery machine (Para 182, 184). 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    PNG
    media_image1.png
    357
    1852
    media_image1.png
    Greyscale
.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179